Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 1 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 2 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 3 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 4 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 5 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 6 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 7 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 8 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                 A-D Page 9 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 10 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 11 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 12 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 13 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 14 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 15 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 16 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 17 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 18 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 19 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 20 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 21 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 22 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 23 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 24 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 25 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 26 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 27 of 28
Case 17-10823   Doc 47-5   Filed 05/01/19 Entered 05/01/19 10:00:00   Desc Exhibit
                                A-D Page 28 of 28
